DENECKE, J.,
dissenting.
I dissent from that part of the decision which holds that the testimony of customary speeds was erroneously admitted.
The basis for my dissent is a disagreement with the majority on the reason why evidence of a custom or practice of any kind is admissible and a disagreement on the effect of the statute providing for designated speeds.
The majority considers the evidence incompetent because it did not point “to anything he [defendant] did in the particular circumstances * * * but by drawing an inference from the conduct of others * * *” seeks to explain why defendant’s speed was reasonable.
*263Evidence of custom or practice of any kind never points to anything the defendant or plaintiff did. In our most recent decision on this issue we held admissible evidence that using an A-frame with two straps and one to dump short logs was a common practice in the area. Robbins v. Steve Wilson Company, 255 Or 4, 463 P2d 585 (1970). Obviously, this did not point to anything the defendant did but permitted the jury to judge the defendant’s conduct in light of the common conduct of others.
The majority is correct that a motorist may travel in excess of the designated speed for reasons other than the safety of himself or others. This, however, should not make evidence of customary speeds inadmissible. We held in Robbins v. Steve Wilson Company, supra, that evidence of a custom or practice was admissible although there was no evidence that the practice was adopted for safety reasons. We held the evidence admissible because evidence that a practice is common is some indication that the community believes the practice is reasonable, whether safety or some other factor motivated its adoption.
I believe the heart of the majority’s reasoning is the statement: “If defendant was permitted to use the evidence of the speed of others in this way, the statute fixing a 20-mile per hour designated speed could, in effect, be repealed by the customary practice of motorists.” Evidence of a custom or practice does not set a standard of reasonableness.
Hise v. City of North Bend, 138 Or 150, 164-166, 6 P2d 30 (1931), settled that controversy in Oregon:
“The city argues that the trial court erred when it declined to instruct the jury thus: ‘If you find that the defendant city constructed and maintained *264its wharf in the customary, ordinary and usual manner in which wharves under similar circumstances are constructed and maintained, then I instruct you that the defendants can not be charged with negligence if such wharf was so constructed and maintained.’
IC% * » * *
“We have considered the proposition of law embraced in this assignment of error at length because of the fact that a statement in Oregon Box, Etc., Co. v. Jones Lumber Co., 117 Or. 411 (244 P. 313), indicates that conformity to custom satisfies the demands of due care. We are convinced that that holding is in error, that the trial judge’s instruction is without error, and that the requested instruction was properly denied.” 138 Or at 164-166.
We have consistently held that evidence of custom or practice is “for consideration by the jury in determining whether the acts or omissions were negligent,” and not to establish a standard of care. Robbins v. Steve Wilson Company, supra (463 P2d at 587). The jury in the present case was instructed that they could consider the custom and practice of drivers in this area under similar circumstances, along with all the other evidence, in deciding whether the defendant’s speed was reasonable. The jurors were free to decide that despite the evidence of customary speeds of over 30 miles per hour the defendant, traveling at over 30 miles per hour, was going too fast.
I also disagree with the majority’s views on the effect of OES 483.104 providing that speeds in excess of the designated speeds “shall be prima facie- evidence” of violation of OES 483.102 (the basic speed law). . .
Prima facie evidence “is such evidence as in jhdgment of law is sufficient to establish the fact, and, *265if not rebutted remains sufficient for the purpose.” Miller v. Semler, 137 Or 610, 613, 2 P2d 233, 3 P2d 987 (1931).
The following are comments of this court upon the effect of the statute making speeds in excess of the designated speed prima facie evidence of violation of the basic rule:
“Under the statutes of this state (with certain exceptions not material in this case) there are no ‘speed limits’, as such, traveling in excess of which will, in and of itself, constitute a violation of law. Speed of motor vehicles is regulated entirely by the provisions of the basic rule. ‘Designated speeds’ for certain districts are not ‘speed limits’. The statute that provides for certain ‘designated speeds’ merely sets forth a rule of evidence. Whenever the question of speed of a motor vehicle is involved, the ultimate fact to be determined is whether the basic rule has been violated, not whether the vehicle traveled in excess of the designated speed." Rauw v. Huling and Sparks, 199 Or 48, 55-56, 259 P2d 99 (1953).
“Traveling in excess of a ‘designated speed’ is not necessarily a violation of the law. It becomes so only when, while so traveling, the basic rule as to speed is violated; that is to say, it is the violation of the basic rule as to speed, and not merely traveling in excess of a designated speed, that is unlawful. * " Burrows v. Nash, 199 Or 114, 120-121, 259 P2d 106 (1953).
Winters v. Bisaillon, 152 Or 578, 54 P2d 1169 (1936), is illustrative of the differences between our designated speed statute and a speed limit law. A Portland city ordinance created a speed limit of 25 miles per hour. In an automobile collision case the trial court refused to instruct the jury that it was unlawful to operate a vehicle in Portland at a speed *266greater than 25 miles per hour. This court affirmed, holding that the Portland ordinance was invalid because it was in conflict with state law. “ ‘Indicated speed’ has an entirely different meaning from either ‘lawful’ or ‘unlawful’ speed, the indicated speed being neither lawful nor unlawful.” Winters v. Bisaillon, supra (152 Or at 586).
Regardless of whether the evidence establishes a speed in excess of or below the designated speed, the same question exists of whether the speed established is reasonable and proper under the circumstances or negligent. Customary practice is admissible as relevant to the question of whether one is negligent and there is no reason why it should not be admissible when the alleged negligence is the speed at which the vehicle is driven.
Should the rule be different when the statute has provided a rule of evidence that a speed in excess of a designated speed is sufficient in and of itself to establish negligence? All other kinds of evidence are admissible to prove that speeds in excess of the designated speed are not in violation of the basic rule.
Other jurisdictions have held that evidence of customary traffic practices is admissible although such practices are contrary to a statute when violations of such statute are only prima facie evidence of negligence.
“However, evidence of a custom or practice is not admissible where it is offered for the purpose of excusing or justifying conduct which violates a statutory standard, Simon v. Carroll, 241 Minn. 211, 62 N.W.2d 822 (1954); Reinders v. Olsen, 60 Cal. App. 764, 214 P. 268 (1923), unless violation of the statute is considered to be only prima facie evidence of negligence, * * American Smelt*267ing and Refining Co. v. Wusich, 92 Ariz 159, 166, 375 P2d 364 (1962).
“* * * In determining whether a plaintiff was guilty of contributory negligence for failure to give the statutory signal for a left turn, but instead held the left door open, under a statute providing that a violation thereof is prima facie evidence of negligence, a common custom of motorists of giving a signal of intention to make a left turn by holding the left door open may be considered not upon the theory that by common consent standards of conduct may be substituted for those which the legislature has prescribed, but upon the one that, where a statute makes a violation of prescribed standards only evidence of negligence, it contemplates that other factors relevant to the question of negligence may be considered. Common custom under similar circumstances with respect to an act, alleged to constitute contributory negligence and declared by statute to be prima facie evidence of negligence, is relevant to determination of the question whether such act constitutes negligence as a matter of fact. * * ®.” Howard v. Marchildon, 228 Minn 539, 545, 37 NW2d 833 (1949).
“While usage and custom cannot change or abrogate norms of reasonable care prescribed by statute, it is to be borne in mind that:
“ * * where a statute makes a violation of prescribed standards only evidence of negligence, it contemplates that other factors relevant to the question of negligence may be considered. Common custom under similar circumstances with respect to an act, alleged to constitute contributory negligence and declared by statute to be prima facie evidence of negligence, is relevant to determination of the question whether such act constitutes negligence as a matter of fact.’
“It is a customary courtesy for drivers of big trucks which obscure the view ahead to signal following automobiles when the road ahead is clear *268of traffic and it is safe to pass. It is also customary for the driver of a following vehicle to take heed of such signal in determining whether it is safe to pass. * * Thelen v. Spilman, 251 Minn 89, 94-95, 86 NW2d 700, 77 ALR2d 1315 (1957) (Statute prohibited driving on left side of road in passing unless such movement could be made in safety.)